Citation Nr: 1419181	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-02 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for degenerative joint disease of the left knee with a posterior horn meniscus tear.  

3.  Entitlement to service connection for a disability of the left lower extremity, in addition to the claimed left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to February 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the claims currently on appeal.  The issues on appeal were previously remanded by the Board in May 2012 for further evidentiary development.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in September 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's record.  This contains VA treatment records from as recently as May 2013, as well as numerous documents that are duplicative of those associated with the paper claims file.  These documents were considered in the May 2013 supplemental statement of the case (SSOC).  

As a final introductory matter, the Board notes that the Veteran was previously represented by a private attorney.  However, in August 2010, VA received a VA Form 21-22 designating Disabled American Veterans as the Veteran's representative.  The Veteran notified VA in an October 2013 statement that he was no longer represented by a private attorney, but rather by Disabled American Veterans.  In December 2013, the Veteran's prior private attorney also confirmed that he had withdrawn himself as counsel for the Veteran.  


FINDINGS OF FACT

1.  The Veteran does not suffer from a low back disability that manifested during, or as a result of, active military service, to include as due to a reported in-service fall.  

2.  The Veteran does not suffer from a disability of the left knee that manifested during, or as a result of, active military service, to include as due to a reported in-service fall.  

3.  The record does not reflect a currently diagnosed disability of the left lower extremity, separate and distinct from the Veteran's claimed degenerative joint disease of the left knee with a posterior horn meniscus tear, that manifested during or as a result of active military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for establishing entitlement to service connection for degenerative joint disease of the left knee with a posterior horn meniscus tear have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for establishing entitlement to service connection for a disability of the left lower extremity, that is separate from degenerative joint disease of the left knee with a posterior horn meniscus tear, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in September 2007 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran was provided a separate notice letter in July 2012 that informed him of additional types of evidence he could submit in support of his claims.  This letter also, incorrectly, informed the Veteran that his claims had been previously denied and that new and material evidence would be required to reopen these claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The record does not reflect that the Veteran has been prejudiced by this error in notice, however.  The burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut a presumed prejudice.  Shinseki v. Sanders, 556 U.S. 396 (2009).  There is nothing to suggest that the Veteran acted as a result of this incorrect notice and he has not alleged any prejudice.  As such, appellate review may proceed on these matters as there is no evidence of prejudice resulting from any notice errors.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in February 2008 and February 2013.  The examiners reviewed the Veteran's history and physically examined the Veteran, and the Veteran's lay assertions were discussed as well.  Thus, the findings from the examinations are adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  VA has obtained the Veteran's outpatient treatment reports with VA as well from the Miami VA Medical Center (VAMC), the Bay Pines Healthcare System (HCS) and the James A. Haley VA Hospital (VAH).  Copies of the Veteran's private treatment records, Social Security Administration (SSA) records, and records from the Department of Corrections have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  The Veteran did assert during his September 2010 hearing that doctors had related his service-connected disabilities to military service.  However, neither the Veteran nor his representative has identified who made these opinions or when these opinions were made, despite the Veteran being asked to identify or provide additional evidence in a July 2012 letter.  

Additionally, the Board finds there has been substantial compliance with its July 2012 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the RO contacted the Veteran in July 2012, asking him to clarify his claim involving the left lower extremity.  He was also scheduled for a medical examination that he attended in February 2013.  The RO later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As already noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in September 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, through the undersigned and the Veteran's representative, information regarding the occurrence of injuries and onset and nature of his symptomatology was solicited.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, in light of the Veteran's testimony, his claim was remanded so that additional information and evidence could be obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2012).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Lumbar Spine Disability

The Veteran contends that he is entitled to service connection for a lumbar spine disability.  Specifically, the Veteran has asserted that he sustained a back injury during military service and that he has experienced symptomatology since that time.  However, as outlined below, the evidence demonstrates that the Veteran does not suffer from a disability of the lumbar spine that manifested during, or as a result of, active military service.  

The Veteran's service treatment records reflect that he experienced intermittent back pain.  According to a September 1974 record, the Veteran complained of low back pain since that morning.  It was noted that there was no history of problems involving the back.  The Veteran was diagnosed with a muscle strain of the lower right back.  A December 1975 record reflects that the Veteran complained of severe pain in the back radiating around to the inguinal area.  It was specifically noted that there was no history of injury to the back.  The Veteran also reported a backache for the past few days with urinary frequency in October 1976.  Service treatment records do not reflect a diagnosis of a chronic back condition and an evaluation of the spine performed as part of the Veteran's January 1978 discharge examination was deemed to be normal.  However, the Veteran did endorse having, or having had, recurrent back pain in his report of medical history associated with this examination.  

Following service, the record reflects that the Veteran was subsequently injured in a motor vehicle accident following his separation from active duty in August 1979.  The Veteran complained of lumbar and thoracic back pain at that time.  X-rays revealed no evidence of fracture or dislocation, no productive or destructive changes and intact lumbar, sacroiliac and hip joints.  The Veteran was diagnosed with an acute dorso-lumbar strain and sprain.  

The Veteran subsequently filed a claim for pension benefits in November 1979.  He reported that he suffered a back injury on April 1, 1979.  He did not allege an in-service back injury at this time.  This claim was denied in November 1979.  

The record contains no further medical evidence until the Veteran was incarcerated.  The Veteran confirmed during his hearing that he did not seek medical treatment between service and incarceration.  According to a private psychiatric report dated September 1995, the Veteran suffered a back injury in a fall in approximately 1993.  There was no mention of a chronic back condition since service and the Veteran reported that he had enjoyed car and truck racing, boating, fishing and playing racquetball in the past.  An April 1996 prison treatment record also reflects a history of chronic neck and back pain.  However, the extent of this history was not discussed.  October 1998 and November 2000 records also reflect a history of chronic back pain.  None of these records relate the Veteran's symptoms or condition to military service.  

An August 2007 VA X-ray report reflects mild to moderate degenerative disc disease at the L5-S1 level.  A VA treatment record dated August 2007 reflects back pain since an in-service injury.  Upon treatment in October 2007, the Veteran reported injuring his back in 1978 when he fell and twisted his left knee.  He indicated that four people fell on his back at this time.  This injury is not recorded in the service treatment notes.  This record also notes a prior medical history of an anterior disc herniation in 1989.  It was noted that prior chiropractic treatment helped.  He now endorsed having put up with back pain for the past 15 years.  The Veteran also reported a history of trauma some 30 years earlier during another October 2007 treatment session.  

The Veteran underwent an evaluation in November 2007 with the Division of Disability Determination.  The Veteran endorsed chronic low back pain since 1975 when he fell during a training exercise in the military.  The Veteran was diagnosed with chronic low back pain "by history."  However, according to a March 2008 examination report prepared for the purpose of determining disability, the Veteran gave a history of low back pain since 2004, and reported that radiographic imaging at that time revealed degenerative disc disease.  The Veteran was noted to be mildly to moderately limited due to his back condition.  There was no mention of an in-service injury or chronic back pain since the 1970s.  

The Veteran was afforded a VA examination of the joints in February 2008.  The examiner discussed the history of in-service injuries and noted the Veteran's report of low back pain for the past 35 years.  The examiner opined that the Veteran's lumbar strain could not be attributed to events that occurred in the military without resorting to speculation.  The examiner based this opinion on the fact that there were no post-separation medical records to review regarding chronic low back pain.  

Finally, the Veteran was afforded a VA examination of the spine in February 2013.  The Veteran was noted to be suffering from degenerative joint disease of the thoracolumbar spine.  The Veteran reported an injury to his low back during service.  The Veteran reported that the pain never resolved and he now had constant pain in the back.  He denied any interval injury.  However, he did report increased back pain over the years after a "few car accident[s]."  The examiner opined that it was less likely than not that the Veteran's current back disability was caused by an in-service event or injury.  The examiner was unable to find in-service evidence of a significant back injury.  The examiner noted that there was minor muscular back pain that resolved and the exit examination was silent for musculoskeletal complaints.  Finally, the examiner concluded that the evidence did not support chronicity or existence for over 30 years.  The examiner concluded that the Veteran was most likely suffering from age-related mild lumbar degenerative joint disease.  

A review of the evidence demonstrates that service connection is not warranted for a lumbar spine disability.  While there is evidence of back pain during military service, an evaluation of the spine performed upon separation was deemed to be normal.  The Board recognizes that the Veteran reported having, or having had, recurring back pain in his report of medical history associated with this examination.  However, no chronic disability of the spine was diagnosed during military service and an X-ray taken after separation in September 1979 revealed no evidence of fracture or dislocation, no productive or destructive changes and intact lumbar and sacroiliac/hip joints.  This demonstrates that the Veteran was not suffering from arthritis of the spine within 1 year of his separation from service.  The Veteran was noted to have a positive paravertebral spasm in the thoracic and lumbar area and a diagnosis of acute dorso-lumbar strain and sprain was assigned.  Arthritis was not noted.  

The record does not contain further evidence of back treatment or symptomatology until a 1995 psychiatric report.  At this time, the Veteran endorsed back pain since 1993 - or approximately 15 years after separation from active duty.  The Veteran confirmed in his hearing that he did not receive medical treatment following service until he went to prison.  The VA examiners of record also reviewed the evidence of record and opined that it was less likely as not that the Veteran's current back disability is due to an in-service event or injury.  While the February 2008 VA examiner based the opinion purely on the lack of post-service evidence, the February 2013 examiner discussed the Veteran's lay assertions, the in-service evidence and the post-service evidence, and concluded that there was no indication of a serious injury in service and that the Veteran's current condition is most likely age-related.  As such, the evidence demonstrates that the Veteran's current lumbar spine disability did not manifest during, or as a result of, active military service.  

The Board notes that the Veteran has alleged chronic back pain since his military service.  As a lay person, the Veteran is competent to offer statements of this kind.  However, while the Veteran may be competent to offer such testimony, the Board does not find the Veteran's account to be credible.  The Veteran has been very inconsistent in reporting the onset of his back pain.  In September 1995, the Veteran asserted that he suffered a back injury in 1993 in a fall - some 15 years after separation from active duty.  He made no mention of a prior history of back pain following service.  He also reported an onset date of 2004 during a March 2008 internal medicine examination.  Since submitting his claim in 2007 he has routinely reported chronic back pain since military service.  Therefore, due to the differing reports throughout the decades, the Board does not find the Veteran's more recent assertions of onset more than 30 years ago to be credible.  

The Board adds that it is not until 2007 when the Veteran filed his claim for monetary benefits that he first alleged he has suffered from chronic back pain since military service.  Therefore, the Board finds the more recent assertions to be lacking in probative value when viewed against those made years prior to filing a claim.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  

In addition, in his December 2008 appeal to the Board, the Veteran alleged that he received constant treatment for his lumbar spine since military service.  However, the Board does not find this assertion to be credible either.  In his September 2010 hearing, he testified that he did not actually receive treatment for his back following service until he was in prison.  The record reflects that the Veteran was incarcerated in 1995 - suggesting approximately 17 years without medical treatment.  

The Veteran also testified during his September 2010 hearing that as far as he knew he had been provided a medical opinion relating his back to his time in service.  While the Board has considered this assertion, it does not appear to be supported by the evidence of record.  While a number of records do reflect the Veteran's reported history of back pain since service, a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Neither the Veteran nor his representative has identified any additional evidence not of record that may contain a positive etiological opinion.  

In summary, the evidence of record shows that the Veteran had back pain during military service.  However, he was not diagnosed with any chronic disability and an X-ray of the spine taken in 1979 after separation from service following a motor vehicle accident revealed no chronic disability or degenerative process.  The record does not reflect further treatment for the spine or complaints of symptomatology until the Veteran began receiving treatment in prison in 1995.  At this time, the Veteran reported back pain since a fall in 1993.  It is not until he filed his claim for monetary benefits in 2007 that he began to describe chronic back pain since military service.  Upon review of all of the evidence of record, the medical examiner of February 2013 opined that it was less likely than not that the Veteran's back disability was due to an event or injury in service, and more likely that his current disability was age-related.  

As such, the Board finds that service connection for a low back disability is not warranted and that the evidence preponderates against the claim.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a lumbar spine disability is denied.


Disability of the Left Knee and the Left Lower Extremity

The Veteran also contends that he is entitled to service connection for a left knee disability.  He has also claimed entitlement to service connection for a separate disability of the left lower extremity.  In July 2012, the Veteran was contacted and asked to clarify what disability of the left lower extremity he was actually claiming, since he also had a separate claim of entitlement to service connection for a disability of the left knee.  Regrettably, the Veteran failed to respond to VA's request for clarification, and as such, his contentions are not clear.  Regarding the knee, he has asserted that he suffered a left knee injury during military service and that he has suffered from chronic symptomatology since that time.  However, the evidence does not demonstrate that the Veteran's current left knee disability manifested during, or as a result of, active military service.  Likewise, the evidence does not demonstrate that there is a separate and distinct current disability of the left lower extremity that manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records reflect complaints associated with the left lower extremity.  In September 1974, the Veteran experienced mild questionable edema of the left lower leg and in October 1974 he was treated for continued complaints of left leg pain.  It was described like a muscle spasm and localized in one area.  The pain would come and go.  X-rays were noted to have been taken by a civilian doctor and a "mark" was noticed.  The physician could not decide what the mark was.  Examination revealed no swelling of the left lower leg and full range of motion with no apparent pain.  There was slight pain on palpation of the lateral aspect of the muscle (but not the bone).  A muscle strain was diagnosed.  There is no further treatment involving the left lower extremity until June 1977.  It was noted that the Veteran was diagnosed by a civilian doctor with an apparent fibula fracture.  There was no mention of injury to the knee.  The Veteran was placed in a cast for 6 weeks and instructed to use crutches for 3 weeks.  An evaluation of the lower extremities performed as part of the Veteran's January 1978 separation examination was deemed to be normal, however, with no mention of any chronic residuals.  The Veteran did endorse having, or ever having had, a "trick" or locked knee in his report of medical history associated with this examination, as well as cramps in his legs and broken bones.  

The Veteran underwent a psychiatric examination in September 1995.  The Veteran made no mention of knee complaints, although he did endorse back pain since a fall in 1993.  An April 1996 prison record notes complaints of left knee pain.  No history or details were provided.  An October 1998 prison record also reflects complaints of knee pain.  According to a June 2002 prison note, the Veteran was left knee status post arthroscopy with medial release and possible deep vein thrombosis (DVT).  A July 2002 magnetic resonance image (MRI) of the left knee revealed joint effusion, high-grade chondromalacia patella and a probable small tear involving the inferior undersurface of the posterior horn of the medical meniscus.  According to a prison record dated December 2005, the Veteran had pain in his left knee.  He had a history of arthroscopic surgery.  A MRI revealed a posterior horn tear and chondromalacia patella.  Another December 2005 record reflects tricompartmental osteoarthritic changes of the left knee with cortical thickening of the tibia.  These records did not relate the Veteran's left lower extremity complaints to service.  

According to an August 2007 X-ray performed after the Veteran left prison, while he reported progressive knee pain, imaging of the knee was normal at this time.  The bony structures were normal with no signs of fracture or dislocation and the joint space was normal as well.  Soft tissues were deemed to be unremarkable.  A MRI was performed in October 2007, revealing a tear at the posterior horn of the medial meniscus, high-grade chondromalacia particularly affecting the patellar cartilage and tricompartmental joint space narrowing.  A December 2007 radiograph was also interpreted to be unremarkable with the articular surfaces appearing smooth and the articular space preserved.  There was no evidence of fractures or subluxation.  

According to a November 2007 examination report from the Division of Disability Determination, the Veteran described left knee pain since injuring his left knee during a fall in 1975.  A December 2007 record from SSA, however, reflects left knee pain secondary to an old motor vehicle accident.  Also, a March 2008 report from the Division of Disability Determination reflects a history of left knee pain and osteoarthritis since 1994.  The Veteran was also noted to have a history of deep venous thrombosis of the left leg.  

An October 2007 VA treatment record reflects that the Veteran underwent four left knee surgeries while in prison.  These took place in 1997, 1999, 2001 and 2003.  The Veteran reported injuring his left knee in service when he fell and twisted it.  Four people reportedly fell on his back at this time as well.  Another October 2007 record also reflects that trauma was sustained some 30 years earlier.  A December 2007 record reflects a history of five knee arthroscopies.  The current examination was noted to be "not all that bad," but the examiner was sure there were some degenerative changes.  Regular X-rays were deemed to be "totally normal," but a diagnosis of arthritis of the left knee was assigned.  

The Veteran was afforded a VA examination of the left knee in February 2008.  The Veteran reported that he hurt his left leg in boot camp in October 1974, and since that time, he had been experiencing constant pain in the left knee.  The examiner diagnosed the Veteran with degenerative joint disease of the left knee and opined that this condition was less likely as not due to military service.  The examiner noted that the military service medical records "do" indicate chronicity and there were no post-service records for more than 20 years after separation.  

In November 2011, the Veteran reported that he had an arthroscopy of the left knee approximately 4 years earlier.  His knees had been doing well until he recently slipped on a wet surface and twisted his right knee, causing his left knee to start hurting.  According to a January 2012 orthopedic surgery note, the Veteran was complaining of knee pain, more on the right than the left.  The Veteran denied any specific history of trauma, although he did report knee problems in the past on both sides.  The Veteran was diagnosed with mild arthritis of the left knee post-multiple arthroscopies of the knee.  He was issued a knee brace in April 2012.  

The Veteran was afforded a VA examination of the left knee in February 2013.  The examiner noted that the Veteran suffered from mild bilateral degenerative joint disease of the knees.  No other disabilities were noted and the examiner concluded that the Veteran did not suffer from "shin splints," stress fractures, chronic exertional compartment syndrome or other tibial and/or fibular impairment.  The Veteran described an injury to his left knee during military service.  He reported seeking medical attention and being diagnosed with a sprain.  The Veteran reported that the pain never resolved.  He denied any interval injuries, but did note an increase in his pain following a few car accidents over the last few years.  The examiner concluded that this condition was less likely than not incurred in or caused by an in-service injury or event.  The examiner explained that there was no evidence of a significant knee injury during service, but rather, minor knee pain that resolved.  The exit examination was silent for musculoskeletal complaints and there was no evidence to support chronicity or the condition's existence for over 30 years since discharge.  Rather, the examiner was of the opinion that the Veteran's left knee disability was most likely age-related mild degenerative joint disease.  

An addendum to the above examination was provided to VA in April 2013.  The examiner opined that the Veteran's left knee disability was less likely than not caused by his in-service fibula fracture.  The examiner explained that there was no nexus between a fibula fracture and degenerative joint disease.  In the present case, the Veteran's degenerative joint disease of the left knee was deemed to be age-related.  

The evidence demonstrates that the Veteran is not entitled to service connection for a left knee disability or any other disability of the left lower extremity.  While there are in-service records of left lower extremity symptomatology, there is no evidence of the Veteran being diagnosed with any chronic disability of the knee or left lower extremity.  Also, an evaluation of the lower extremities performed as part of the Veteran's separation examination was deemed to be normal.  While the Veteran did report having, or ever having had, leg cramps, broken bones and a trick or locked knee, there is no competent and credible evidence of any chronic disability associated with this history during service.  

In fact, the first evidence of left knee symptomatology is from an April 1996 prison note.  The Veteran confirmed during his September 2010 hearing that he did not seek medical treatment between military service and prison in 1995 - or approximately 17 years following separation.  Prison records do not relate the Veteran's complaints to military service.  The February 2013 VA examiner also opined that it was less likely than not that the Veteran's current left knee disability was related to an injury in service.  The examiner explained that there was no evidence of a significant in-service injury and the lower extremities were deemed to be normal upon separation.  The examiner also found no evidence of any disability of the left lower extremity, aside from a knee disability, and concluded that there was no evidence to support the claim of chronic symptomatology associated with the knee.  The examiner concluded that the Veteran's disability was most likely age-related and further opined in an April 2013 addendum that it was less likely than not that the Veteran's in-service fibula fracture resulted in the current disability as there is no nexus between a fibula fracture and degenerative joint disease.  Finally, the Veteran himself has failed to identify any additional disability of the left lower extremity, despite VA requesting him to do so in a July 2012 letter.  As such, the preponderance of the evidence of record demonstrates that service connection for a left knee disability, or any disability of the left lower extremity, is not warranted.  

The Board recognizes that the Veteran has reported a left knee injury during military service with pain in the left lower extremity since that time.  A lay person is competent to attest to such.  However, the Board again finds the Veteran's reports of chronic symptomatology since service to be lacking in credibility.  While there is certainly in-service evidence of symptomatology associated with the left lower extremity, including a noted fracture, evaluation of the lower extremities was deemed to be normal upon separation.  The Veteran has since been inconsistent when referring to the onset date, reporting it to be 1994 upon treatment in 2008.  Also, during treatment in January 2012, the Veteran denied any specific history of trauma to the knees.  Therefore, in light of the inconsistencies of record, the Board does not find the Veteran's more recent reports of knee pain since service to be credible.  

The Veteran also testified during his September 2010 hearing that as far as he knew, a doctor had provided a medical opinion linking his knee to military service.  As explained in the previous section, however, there is no evidence of a positive nexus opinion of record.  The mere transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Neither the Veteran nor his representative has identified any additional evidence not of record that may contain such an opinion.  While the Veteran himself may believe his current disability manifested as a result of military service, the evidence of record does not reflect that he has the requisite training or expertise to relate a knee disability to events that occurred more than a decade prior to its onset.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Finally, the Board recognizes that the February 2008 VA examination report states that military service records "do" indicate chronicity.  However, a reading of the examination report in its entirety would suggest that this is not what the examiner intended, as he was using this as evidence in support of a negative etiological opinion.  Nonetheless, the Veteran was then afforded an additional VA examination in 2013, resolving any potential prejudice that may have resulted from such error.  

In summary, while there is evidence of symptomatology involving the left lower extremity in service, to include an in-service fibula fracture, there is no evidence of any chronic disability of the left lower extremity developing during service.  It is not until 1996 - some 18 years after separation from active duty - that the Veteran complained of symptomatology involving the left knee.  He conceded during his September 2010 hearing that he did not receive treatment for his left knee between military service and prison in 1995.  Finally, the VA examiners of record have concluded that it is less likely than not that his condition is secondary to an event or injury in military service, to include the noted fracture of the fibula in June 1977, but more likely due to age.  No other disability of the left lower extremity was identified upon examination.  The record contains no competent and credible evidence of record to conclude otherwise, and the statements of chronic symptomatology since service are lacking in credibility.  

The preponderance of the evidence is against the claim and the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims of entitlement to service connection for degenerative joint disease of the left knee with a posterior horn meniscus tear and entitlement to service connection for a separate disability of the left lower extremity are denied.


ORDER

Entitlement to service connection for a low back disorder is denied.  

Entitlement to service connection for degenerative joint disease of the left knee with posterior horn meniscus tear is denied.  

Entitlement to service connection for a disability of the left lower extremity, as separate and distinct for the disability of the left knee, is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


